[PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                            AUGUST 20, 2012
                                 No. 09-10612
                                                               JOHN LEY
                           ________________________
                                                                CLERK

                       D. C. Docket No. 08-20551-CV-PAS

JAMES PENDERGAST,
individually and on behalf of
all others similarly situated,

                                                             Plaintiff-Appellant,

                                      versus

SPRINT NEXTEL CORPORATION,

                                                                     Defendant,

SPRINT SOLUTIONS, INC.,
SPRINT SPECTRUM L.P.,

                                                          Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (August 20, 2012)
Before CARNES and HULL, Circuit Judges, and GOLDBERG,* Judge.

HULL, Circuit Judge:

       Plaintiff-Appellant James Pendergast, a former wireless telephone customer

of Defendants-Appellees Sprint Solutions, Inc. and Sprint Spectrum, L.P.,

(collectively, “Sprint”), sued Sprint on behalf of himself and a similarly situated

class, alleging Sprint charged improper roaming fees for calls placed within

Sprint’s coverage areas. Sprint moved to compel arbitration pursuant to the

Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), as provided by the Terms

and Conditions of Sprint’s service contract with Pendergast.

       The district court granted Sprint’s motion to compel arbitration and

dismissed the case. The district court found that the arbitration and class action

waiver provisions in the Terms and Conditions are valid and enforceable.

       Pendergast appealed. Pendergast argued that the class action waiver is

unconscionable under Florida law, the arbitration clause and class action waiver

clause are not severable, and thus the invalidity of the class action waiver is fatal

to the arbitration clause as well.




       *
         Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.

                                              2
      On January 4, 2010, this Court found that resolution of the appeal depended

on unsettled questions of Florida law and certified four questions to the Florida

Supreme Court. Pendergast v. Sprint Nextel Corp., 592 F.3d 1119, 1143–44 (11th

Cir. 2010). The Florida Supreme Court accepted certification of the questions.

      On April 27, 2011, after oral argument in the Florida Supreme Court but

before it issued a decision, the United States Supreme Court decided AT&T

Mobility LLC v. Concepcion, — U.S. —, 131 S. Ct. 1740 (2011). In Concepcion,

the United States Supreme Court held that the FAA preempted California’s

judicial rule on the unconscionability of class action waivers in consumer

contracts. Id. at 1753.

      On May 4, 2011, Sprint moved this Court to withdraw the certified

questions and to affirm summarily in light of Concepcion. Out of deference to our

state court colleagues, we denied Sprint’s motion so that the Florida Supreme

Court would have the opportunity to decide whether it wished to answer the

questions we certified or decline jurisdiction and return the case to us for further

proceedings in light of Concepcion.

      Sprint moved the Florida Supreme Court to decline jurisdiction. On July

17, 2012, the Florida Supreme Court granted Sprint’s motion and the case returned




                                          3
to this Court. After review, we affirm the district court’s judgment granting

Sprint’s motion to compel arbitration.

                               I. BACKGROUND

      The factual background is set forth in detail in our earlier opinion. See

Pendergast, 592 F.3d at 1121–31. We repeat only the most pertinent details here.

A.    Service Contracts Between Pendergast and Sprint

      In August 2001, Pendergast bought a wireless telephone from Sprint, agreed

to a two-year service contract for Sprint wireless service, and began using Sprint

wireless service. The contract included Sprint’s then-applicable Terms and

Conditions of Service. At that time, Sprint’s May 2001 Terms and Conditions

were in effect, and they contained a “changes to agreement” clause providing that:

(1) Sprint could change the terms of its agreement with Pendergast at any time; (2)

Pendergast accepted such changes by using his phone on or after the changes’

effective date; and (3) Pendergast could terminate his service if he did not wish to

accept the changes. The contract provided Pendergast with fourteen days after

activating his phone to terminate Sprint service without penalty.

      The May 2001 Terms and Conditions also contained an arbitration clause

that required arbitration of disputes between Pendergast and Sprint and stated that

the FAA governed whether a claim was subject to arbitration:

                                          4
       ARBITRATION OF DISPUTES. ANY CLAIM, CONTROVERSY
       OR DISPUTE, WHETHER SOUNDING IN CONTRACT, STATUTE,
       OR TORT, INCLUDING FRAUD, MISREPRESENTATION, OR ANY
       OTHER LEGAL THEORY, RELATED DIRECTLY OR INDIRECTLY
       TO THE SERVICES . . . SHALL BE RESOLVED BY ARBITRATION
       AS PRESCRIBED IN THIS SECTION.           THE FEDERAL
       ARBITRATION ACT, NOT STATE LAW, GOVERNS THE
       QUESTION OF WHETHER A CLAIM IS SUBJECT TO
       ARBITRATION.

The May 2001 Terms and Conditions did not include a class action waiver.

       In July 2005, Pendergast bought a new phone from Sprint and signed a new

contract with Sprint, a two-year PCS Advantage Agreement. Pendergast’s account

number with Sprint remained the same.1

       The June 2004 Terms and Conditions were in effect when Pendergast

entered into the PCS Advantage Agreement. The June 2004 Terms and

Conditions provided that: (1) Pendergast accepted the Terms and Conditions by

using or paying for Sprint service; (2) Sprint could change the Terms and

Conditions at any time, and using or paying for service on or after the date of the

change constituted acceptance of the change; and (3) Pendergast could terminate




       1
        Pendergast bought a total of four phones from Sprint from 2001 to 2006. Each time,
Sprint gave him a copy of its then-current Terms and Conditions. Pendergast’s monthly bills
consistently told Pendergast that the current Terms and Conditions were available on Sprint’s
website.

                                               5
the agreement without penalty within 30 days after material, adverse changes were

made.

        The June 2004 Terms and Conditions also contained an arbitration clause

that required arbitration of all disputes except for those within small claims court

jurisdiction. Importantly, the new arbitration clause included a class action

waiver. The June 2004 arbitration clause stated:

        MANDATORY ARBITRATION OF DISPUTES: INSTEAD OF
        SUING IN COURT, YOU AND SPRINT AGREE TO ARBITRATE
        ANY AND ALL CLAIMS, CONTROVERSIES OR DISPUTES
        AGAINST EACH OTHER ARISING OUT OF OR RELATING TO
        THIS AGREEMENT . . . . THE FEDERAL ARBITRATION ACT
        APPLIES TO THIS AGREEMENT AND ITS PROVISIONS, NOT
        STATE LAW, GOVERN ALL QUESTIONS OF WHETHER A CLAIM
        IS SUBJECT TO ARBITRATION. THIS PROVISION DOES NOT
        PREVENT EITHER YOU OR SPRINT FROM BRINGING
        APPROPRIATE CLAIMS IN SMALL CLAIMS COURT . . . .

        YOU AND SPRINT FURTHER AGREE THAT NEITHER SPRINT
        NOR YOU WILL JOIN ANY CLAIM WITH THE CLAIM OF ANY
        OTHER PERSON OR ENTITY IN A LAWSUIT, ARBITRATION OR
        OTHER PROCEEDING; THAT NO CLAIM EITHER SPRINT OR
        YOU HAS AGAINST THE OTHER SHALL BE RESOLVED ON A
        CLASS-WIDE BASIS; AND THAT NEITHER SPRINT NOR YOU
        WILL ASSERT A CLAIM IN A REPRESENTATIVE CAPACITY ON
        BEHALF OF ANYONE ELSE. . . .
        ....
        If any portion of this Mandatory Arbitration of Disputes section is
        determined to be invalid or unenforceable, the remainder of the Section
        remains in full force and effect.




                                          6
       In January 2007, Sprint again changed its Terms and Conditions.2 As with

the previous Terms and Conditions, the January 2007 version provided that use of

or payment for Sprint service constituted acceptance, and that Sprint could change

the Terms and Conditions unilaterally but the customer could terminate his or her

contract. The January 2007 Terms and Conditions contained an expanded

“dispute resolution” provision. According to this provision, all claims not

properly triable in small claims court must be arbitrated. The dispute resolution

provision also contained both (1) a class action waiver and (2) a non-severability

provision stating that if the class action waiver were held to be unenforceable, the

agreement to arbitrate did not apply:

                              DISPUTE RESOLUTION

       We Agree To First Contact Each Other With Any Disputes
       We each agree to first contact each other with any disputes and provide
       a written description of the problem . . . .

       Instead Of Suing In Court, We Each Agree To Arbitrate Disputes
       We each agree to finally settle all disputes (as defined and subject to any
       specific exceptions below) only by arbitration . . . .

       (6) We each agree not to pursue arbitration on a classwide basis.
       We each agree that any arbitration will be solely between you and
       us (not brought on behalf of or together with another individual’s
       claim). If for any reason any court or arbitrator holds that this


       2
       Sprint’s December 2006 monthly bill gave advance notice of the change and told
Pendergast that the revised Terms and Conditions were available on Sprint’s website.

                                             7
       restriction is unconscionable or unenforceable, then our agreement
       to arbitrate doesn’t apply and the dispute must be brought in court.
       ....
       Exceptions To Our Agreement To Arbitrate Disputes
       Either of us may bring a qualifying claim in small claims court. . . .

The January 2007 Terms and Conditions contained a second class action waiver

outside and immediately following the dispute resolution provision:

       No Class Actions
       TO THE EXTENT ALLOWED BY LAW, WE EACH WAIVE ANY
       RIGHT TO PURSUE DISPUTES ON A CLASSWIDE BASIS; THAT
       IS, TO EITHER JOIN A CLAIM WITH THE CLAIM OF ANY OTHER
       PERSON OR ENTITY, OR ASSERT A CLAIM IN A
       REPRESENTATIVE CAPACITY ON BEHALF OF ANYONE ELSE
       IN ANY LAWSUIT, ARBITRATION OR OTHER PROCEEDING.

       In January 2008, Sprint again amended its Terms and Conditions.3 The

January 2008 Terms and Conditions relevant to Pendergast’s appeal are not

materially different from the January 2007 Terms and Conditions. In particular,

the January 2008 Terms and Conditions still contained an arbitration provision, a

class action waiver, and a non-severability provision stating that: (1) the parties

“agree not to pursue arbitration on a classwide basis”; (2) the parties “agree that

any arbitration will be solely between you and us (not brought on behalf of or

together with another individual’s claim)”; and (3) if the class action waiver were


       3
        Sprint again provided advance notice of the Terms and Conditions amendment in the
preceding month’s bill—in this case, the December 2007 bill. The January 2008 Terms and
Conditions became effective on January 1, 2008.

                                             8
held to be unconscionable or unenforceable, “our agreement to arbitrate doesn’t

apply and the dispute must be brought in court.”

       Pendergast was a Sprint customer from August 6, 2001 until January 20,

2008, which was after the effective date of the January 2008 Terms and

Conditions.

B.     District Court Proceedings

       On February 29, 2008, Pendergast filed the present action in district court.

Pendergast’s complaint, filed on behalf of a class, alleged Sprint improperly

charged its customers roaming fees while they were physically in Sprint’s

coverage area. Pendergast asserted claims of breach of contract, negligent

misrepresentation, and violation of the Florida Deceptive and Unfair Trade

Practices Act (“FDUTPA”). Pendergast estimated his actual individual damages

to be about $20.

       Sprint moved to compel arbitration pursuant to the FAA and the January

2008 Terms and Conditions. In response, Pendergast argued that the class action

waiver was unconscionable and unenforceable under Florida law, and therefore

pursuant to the non-severability provision, the arbitration provision did not apply.4



       4
        The parties agreed, and the district court found, that Florida law governed the
enforceability of the class action waiver.

                                                9
      The district court granted Sprint’s motion to compel arbitration and

dismissed the case. The district court reasoned that, under Florida law, Pendergast

needed to show that the class action was both procedurally and substantively

unconscionable to render it unenforceable. Because the district court concluded

that the class action waiver was not procedurally unconscionable, it determined

that the class action waiver was enforceable without reaching the issue of

substantive unconscionability. Pendergast appealed.

C.    Certification to Florida Supreme Court and Return to this Court

      In our previous opinion in this case, we considered whether the class action

waiver was unconscionable under Florida law. Pendergast, 592 F.3d at 1133–42.

In the course of doing so, we concluded: (1) that the district court correctly

determined that Florida unconscionability law required a showing of both

procedural and substantive unconscionability for a contractual provision to be held

unconscionable; but (2) Florida law was unsettled as to whether courts should

“evaluate both prongs simultaneously in a balancing exercise,” or whether courts

may “stop the analysis after finding either procedural or substantive

unconscionability to be independently lacking.” Id. at 1134. We therefore

certified this question to the Florida Supreme Court. Id. at 1135.




                                          10
      Next, we found it “not clear whether Sprint’s contract with [Pendergast] is

procedurally unconscionable under Florida law,” so we certified that question to

the Florida Supreme Court as well. Id. As to substantive unconscionability, we

found it “difficult to say in these factual circumstances that no reasonable

consumer would have made this agreement or that it is so unfair as to be

substantively unconscionable per se.” Id. at 1141. But in light of our certification

of the preceding questions, we certified the substantive unconscionability question

also. Id. at 1142.

      Pendergast contended that the changes-to-agreement clause also is

substantively unconscionable, arguing that “Florida law does not permit

modification of contracts without new consideration and the mutual consent of the

parties.” Id. at 1142. We pointed out, however, that: (1) Florida law does

“permit[] contract modifications if there is consent and a meeting of the minds of

the initial contracting parties”; (2) the changes-to-agreement clause was included

in the initial terms of Pendergast’s 2001 and 2005 contracts with Sprint and was

“fully supported by consideration at that time”; (3) Sprint’s right to modify the

Terms and Conditions were dependent upon Pendergast’s agreement by using or

paying for Sprint’s service; and (4) Pendergast was allowed to cancel his service

within 30 days if he did not want to accept the changes. Id. Nevertheless, because

                                         11
the substantive unconscionability of the changes-to-agreement clause “involve[d]

the same Terms and Conditions as the other issues, we include[d] it as well in our

certification.” Id.

      Pendergast’s final argument was that the class action waiver is void because

it frustrates the remedial purposes of the FDUTPA. Although Florida law

“arguably” supported Sprint’s position that the class action waiver does not

frustrate the FDUTPA’s remedial purposes, the law was “unsettled.” Id. at 1143.

Thus, we “[did] not decide the issue of whether Sprint’s class action waiver is void

for any other reason and include[d] this issue, too, in our certification to the

Florida Supreme Court.” Id.

      In sum, we certified four questions to the Florida Supreme Court:

      (1) Must Florida courts evaluate both procedural and substantive
      unconscionability simultaneously in a balancing or sliding scale
      approach, or may courts consider either procedural or substantive
      unconscionability independently and conclude their analysis if either
      one is lacking?
      (2) Is the class action waiver provision in Plaintiff’s contract with Sprint
      procedurally unconscionable under Florida law?
      (3) Is the class action waiver provision in Plaintiff’s contract with Sprint
      substantively unconscionable under Florida law? [and]
      (4) Is the class action waiver provision in Plaintiff’s contract with Sprint
      void under Florida law for any other reason?

Id. at 1143–44.




                                          12
       As discussed above, after we certified these questions to the Florida

Supreme Court, the United States Supreme Court issued its Concepcion decision.

In response to Sprint’s motion to withdraw certification, we acknowledged that if

Concepcion had been decided before our earlier Pendergast decision, we would

not have certified questions to the Florida Supreme Court, but we left it up to the

Florida Supreme Court whether to answer the certified questions or return the case

to us. Pendergast v. Sprint Nextel Corp., No. 09-10612 (11th Cir. June 17, 2011)

(order denying motion to withdraw certification). The Florida Supreme Court

chose to return the case, and we now consider the issues in light of Concepcion.

       We begin our analysis by discussing the Supreme Court’s Concepcion

decision. Next we discuss Cruz v. Cingular Wireless, LLC, 648 F.3d 1205 (11th

Cir. 2011), our recent decision applying Concepcion. We then apply those

decisions to the facts of this case.5

              II. SUPREME COURT’S CONCEPCION DECISION

       In Concepcion, the Supreme Court confronted facts similar to those before

us now: a putative class action brought by wireless telephone customers, a motion

to compel arbitration pursuant to the parties’ service agreement, and a contention



       5
        We review a district court’s order compelling arbitration de novo. Dale v. Comcast
Corp., 498 F.3d 1216, 1219 (11th Cir. 2007).

                                              13
that the agreement’s class action waiver was unconscionable. See Concepcion,

131 S. Ct. at 1744–45. The Supreme Court concluded that the FAA preempted

California’s state law that rendered most collective action waivers in consumer

contracts unconscionable. Id. at 1753. Preemption was required because the

California law required the availability of classwide arbitration, which

“interfere[d] with fundamental attributes of arbitration and thus create[d] a scheme

inconsistent with the FAA.” Id. at 1748.

      In Concepcion, plaintiffs Vincent and Liza Concepcion entered into a

wireless telephone contract with AT&T. The contract “provided for arbitration of

all disputes between the parties, but required that claims be brought in the parties’

‘individual capacity, and not as a plaintiff or class member in any purported class

or representative proceeding.’” Id. at 1744. The Concepcions sued AT&T in

federal district court, alleging they were charged sales tax on phones advertised to

be free. The Concepcions’ complaint was consolidated with a putative class

action. Id.

      AT&T moved to compel arbitration, and the Concepcions argued that the

class action waiver in their arbitration agreement was unconscionable under

California law. Id. at 1744–45. The district court denied AT&T’s motion to

compel arbitration, and the Ninth Circuit affirmed, concluding that (1) the class

                                         14
action waiver in the arbitration agreement was unconscionable under California

law as announced in Discover Bank v. Superior Court, 113 P.3d 1100 (2005), and

(2) the FAA did not preempt California’s Discover Bank rule.6 Concepcion, 131

S. Ct. at 1745. The Supreme Court granted certiorari on the FAA preemption

issue and reversed. Id. at 1745, 1753.

       Enforcing the arbitration agreement, the Supreme Court observed that the

FAA was enacted “in response to widespread judicial hostility to arbitration

agreements” and § 2 of the FAA (its primary substantive provision) reflects a

“liberal federal policy favoring arbitration.” Id. at 1745 (quotation marks

omitted).7 Thus, “courts must place arbitration agreements on an equal footing

with other contracts and enforce them according to their terms.” Id. (citation



       6
         The Discover Bank rule declared class action waivers in arbitration agreements
unconscionable, and thus unenforceable, if (1) the waiver is “found in a consumer contract of
adhesion,” (2) it is foreseeable that disputes between the parties will involve small amounts of
damages, and (3) the consumer alleges that the defendant corporation “has carried out a scheme
to deliberately cheat large numbers of consumers out of individually small sums of money.”
Concepcion, 131 S. Ct. at 1746 (quoting Discover Bank, 113 P.3d at 1110).
       7
        FAA § 2 provides:
       A written provision in any maritime transaction or a contract evidencing a
       transaction involving commerce to settle by arbitration a controversy thereafter
       arising out of such contract or transaction, or the refusal to perform the whole or
       any part thereof, or an agreement in writing to submit to arbitration an existing
       controversy arising out of such a contract, transaction, or refusal, shall be valid,
       irrevocable, and enforceable, save upon such grounds as exist at law or in equity
       for the revocation of any contract.
9 U.S.C. § 2.

                                                 15
omitted). The Supreme Court stated, “The question in this case is whether § 2

preempts California’s [Discover Bank] rule classifying most collective-arbitration

waivers in consumer contracts as unconscionable.” Id. at 1746.

      The final phrase of the FAA’s § 2, known as the “saving clause,” “permits

agreements to arbitrate to be invalidated by generally applicable contract defenses,

such as fraud, duress, or unconscionability, but not by defenses that apply only to

arbitration or that derive their meaning from the fact that an agreement to arbitrate

is at issue.” Id. (emphasis added) (quotation marks and citations omitted).

      The Supreme Court noted that when a state law prohibits outright the

arbitration of a particular type of claim, the state rule is preempted by the FAA.

Id. at 1747. The more difficult issue is “when a doctrine normally thought to be

generally applicable, such as . . . unconscionability, is alleged to have been applied

in a fashion that disfavors arbitration.” Id. In such cases, the FAA can still

preempt state law, for “a court may not rely on the uniqueness of an agreement to

arbitrate as a basis for a state-law holding that enforcement would be

unconscionable, for this would enable the court to effect what [] the state

legislature cannot.” Id. (quotation marks and citation omitted).




                                         16
      In Concepcion, the Supreme Court concluded that the Discover Bank rule

was preempted by the FAA because it “interferes with fundamental attributes of

arbitration”:

      The overarching purpose of the FAA, evident in the text of §§ 2, 3, and
      4, is to ensure the enforcement of arbitration agreements according to
      their terms so as to facilitate streamlined proceedings. Requiring the
      availability of classwide arbitration interferes with fundamental
      attributes of arbitration and thus creates a scheme inconsistent with the
      FAA.

Id. at 1748 (emphasis added). The Supreme Court reasoned that: (1) the FAA’s

principal purpose is to ensure the enforcement of private arbitration agreements

according to their terms; (2) the Supreme Court previously had held the parties

may agree to limit, inter alia, the issues to be arbitrated, the rules under which

arbitration would proceed, and with whom they choose to arbitrate; and (3) the

reason for allowing parties such discretion is to permit efficient, streamlined

procedures. Id. at 1748–49. The Discover Bank rule interferes with arbitration

because, although it “does not require classwide arbitration, it allows any party to

a consumer contract to demand it ex post.” Id. at 1750.

      That the switch to class-wide arbitration is a fundamental change, the

Concepcion Court stated, is “obvious” because class-wide arbitration “includes

absent parties, necessitating additional and different procedures and involving



                                          17
higher stakes,” confidentiality is difficult to maintain, and it is hard to find an

arbitrator with expertise in class action procedural issues. Id.

      From this, the Supreme Court stated, “[t]he conclusion follows that class

arbitration, to the extent it is manufactured by Discover Bank rather than

consensual, is inconsistent with the FAA.” Id. at 1750–51. The Supreme Court

explained that: (1) “the switch from bilateral to class arbitration sacrifices the

principal advantage of arbitration—its informality—and makes the process slower,

more costly, and more likely to generate procedural morass than final judgment”;

(2) “class arbitration requires procedural formality”; (3) “class arbitration greatly

increases risks to defendants”; and (4) “[a]rbitration is poorly suited to the higher

stakes of class litigation.” Id. at 1751–52. The Supreme Court added, “We find it

hard to believe that defendants would bet the company with no effective means of

review, and even harder to believe that Congress would have intended to allow

state courts to force such a decision.” Id. at 1752. The Supreme Court concluded,

“It is not reasonably deniable that requiring consumer disputes to be arbitrated on

a classwide basis will have a substantial deterrent effect on incentives to

arbitrate.” Id. at 1752 n.8.

      The Supreme Court acknowledged that parties could mutually agree to

classwide arbitration, despite its disadvantages. “But what the parties . . . would

                                           18
have agreed to is not arbitration as envisioned by the FAA, lacks the benefits, and

therefore may not be required by state law.” Id. at 1753.8 The Supreme Court

concluded, “Because it stands as an obstacle to the accomplishment and execution

of the full purposes and objectives of Congress, California’s Discover Bank rule is

preempted by the FAA.” Id. (quotation marks and citation omitted).

                        III. THIS COURT’S CRUZ DECISION

       In Cruz v. Cingular Wireless, LLC, this Court enforced an arbitration

agreement and applied Concepcion to facts remarkably similar to those in the

present case. The Cruz plaintiffs were mobile telephone customers of AT&T

Mobility, LLC (“ATTM”) (formerly Cingular Wireless). The plaintiffs’ service

contract with ATTM contained (1) a mandatory arbitration clause, (2) a class

action waiver, and (3) a non-severability provision (also called a “blow-up

clause”) stating that if the class action waiver were “found to be unenforceable,

then the entirety of [the] arbitration provision shall be null and void.” Cruz, 648

F.3d at 1207.9


       8
         The Supreme Court responded to the dissent’s argument that “class proceedings are
necessary to prosecute small-dollar claims that might otherwise slip through the legal system.”
Id. at 1753. The majority stated that “States cannot require a procedure that is inconsistent with
the FAA, even if it is desirable for unrelated reasons.” Id.
       9
        The contract also contained a changes-to-agreement clause. Id. at 1207 n.4. The Court
cited and applied the revised version of the arbitration provision, pursuant to the changes-to-
agreement clause. Id.

                                                19
      The Cruz plaintiffs brought a class action alleging ATTM violated the

FDUTPA by charging for a “Roadside Assistance Plan” they never ordered. Id. at

1207–08. ATTM filed a motion to compel arbitration, which the district court

granted. The plaintiffs appealed. Id. at 1208.

      This Court affirmed, concluding that we did not need to decide whether

Florida law would invalidate the class action waiver because even if it did, the law

would be preempted by the FAA, per Concepcion. Id. at 1215.

      To the extent that Florida public policy voided the ATTM class action

waiver because the Cruz plaintiffs’ claim “must proceed as a class action or not at

all,” Concepcion “specifically rejected this public policy argument.” Id. at 1212

(“The dissent claims that class proceedings are necessary to prosecute small-dollar

claims that might otherwise slip through the legal system. But States cannot

require a procedure that is inconsistent with the FAA, even if it is desirable for

unrelated reasons.” (quoting Concepcion, 131 S. Ct. at 1753)).

      This Court rejected the Cruz plaintiffs’ argument that Concepcion extends

only to state laws that impose non-consensual class-wide arbitration, and thus did

not apply in Cruz because the non-severability provision in the ATTM contract

ensured that ATTM would not be forced into class arbitration, merely class

litigation. Id. at 1213–14. We explained that this argument lacked merit because

                                          20
(1) the non-consensual elimination of arbitration altogether was even more

inconsistent with the FAA than the non-consensual requirement of class-wide

arbitration; and (2) the parties in Concepcion were not being forced into class

arbitration either. Cruz, 648 F.3d at 1213–14.10

       The Cruz plaintiffs also argued “that Concepcion only preempts inflexible,

categorical state laws that mechanically invalidate class waiver provisions in a

generic category of cases” but that Florida law, unlike the Discover Bank rule,

“invalidates class action bans only when the individualized facts of the case

demonstrate that the ban is functionally exculpatory.” Id. at 1213. In support, the

plaintiffs proffered (1) affidavits from Florida consumer law attorneys stating they

would not represent plaintiffs individually in pursuing their claims against ATTM

because it would not be cost-effective to do so, and (2) statistics showing only a

tiny percentage of ATTM customers have arbitrated a dispute with it. Id. at 1214.

This Court rejected the plaintiffs’ arguments because the plaintiffs’ “evidence goes

only to substantiating the very public policy arguments that were expressly

       10
          We explained, “It would be anomalous indeed if the FAA—which promotes
arbitration—were offended by imposing upon arbitration nonconsensual procedures that interfere
with arbitration’s fundamental attributes, but not offended by the nonconsensual elimination of
arbitration altogether.” 648 F.3d at 1213 (citation omitted). We pointed out that the
Concepcions “faced no [more] risk of being forced into class arbitration” than the Cruz plaintiffs,
because (1) “nonconsensual class arbitration was already prohibited” by Supreme Court
precedent, and (2) “the arbitration agreement in Concepcion contained the very same blow-up
clause that is present here.” Id. at 1213–14.

                                                21
rejected by the Supreme Court in Concepcion—namely, that the class action

waiver will be exculpatory, because most of these small-value claims will go

undetected and unprosecuted.” Id.

       Thus, this Court concluded that, given Concepcion, “our resolution of this

case does not depend on a construction of Florida law.” Id. at 1215. Rather, “[t]o

the extent that Florida law would require the availability of classwide arbitration

procedures in this case” because “the case involves numerous small-dollar claims

by consumers against a corporation, . . . such a state rule is inconsistent with and

thus preempted by FAA § 2.” Id.

                                       IV. ANALYSIS

       Resolution of Pendergast’s appeal requires only a straightforward

application of Concepcion and Cruz. We need not decide whether the class action

waiver here is unconscionable under Florida law or if it frustrates the remedial

purposes of the FDUTPA, because to the extent Florida law would invalidate the

class action waiver, it would still be preempted by the FAA.11



       11
           We also conclude that, for the reasons set forth in our previous decision, Pendergast’s
challenge to the enforceability of the changes-to-agreement clause fails. See Pendergast, 592
F.3d at 1142. The changes-to-agreement clause was supported by consideration and consent, and
it is not substantively unconscionable. Thus, the January 2008 version of the parties’
agreement—which included an arbitration clause, a class action waiver, and a non-severability
provision—controls.

                                               22
      Pendergast’s rationales for invalidity of the class action waiver under

Florida unconscionability doctrine and the FDUTPA are essentially the same.

Pendergast contends the class action waiver precludes him and other Sprint

customers from obtaining meaningful relief because their claims cannot, as a

practical matter, be pursued individually.

      In other words, Pendergast argues, as did the Concepcions, “that the

arbitration agreement [is] unconscionable and unlawfully exculpatory under [state]

law because it disallow[s] classwide procedures.” Concepcion, 131 S. Ct. at 1745.

If Florida law were to invalidate the class action on that basis, then for the same

reasons the Supreme Court enunciated in Concepcion, that state law would impose

procedures fundamentally incompatible with the arbitration the parties agreed

upon, would thus stand as an obstacle to the accomplishment of the FAA’s

objectives, and would be preempted. See id. at 1746–53; see also Cruz, 648 F.3d

at 1212–13 (“[T]o the extent that Florida law would be sympathetic to the

Plaintiffs’ arguments here, and would invalidate the class waiver simply because

the claims are of small value, the potential claims are numerous, and many

consumers might not know about or pursue their potential claims absent class

procedures, such a state policy stands as an obstacle to the FAA’s objective of

enforcing arbitration agreements according to their terms, and is preempted.”).

                                          23
      Pendergast also argues that Concepcion merely held that a state’s generally

applicable contract defenses cannot be used to force defendants into an arbitration

procedure inconsistent with the FAA, and here Sprint will never be forced into

class arbitration because of the non-severability provision. We, however, rejected

this same argument in Cruz. If anything, the non-severability clause makes the

case for FAA preemption even stronger here than in Concepcion. As we held in

Cruz in regard to a nearly identical non-severability provision, if a state rule

invalidating class action waivers in arbitration agreements (thereby requiring

class-wide arbitration instead of bilateral arbitration) serves as an obstacle to the

FAA’s objective of enforcing arbitration agreements according to their terms, then

a state rule invalidating a class action waiver and thereby forcing the parties out of

arbitration entirely frustrates the FAA’s purpose even more. See Cruz, 648 F.3d at

1213 (“It would be anomalous indeed if the FAA—which promotes

arbitration—were offended by imposing upon arbitration nonconsensual

procedures that interfere with arbitration’s fundamental attributes, but not

offended by the nonconsensual elimination of arbitration altogether.”). The fact

that the state rule forces the parties out of arbitration because of their

contractually-expressed fallback position of preferring class litigation to class

arbitration does not make the state rule any more consistent with the FAA.

                                           24
      Pendergast also argues that in Concepcion, the Supreme Court noted that

the plaintiffs could vindicate their rights without the class action mechanism, but

here the undisputed record evidence shows that Pendergast will not be able to

vindicate his rights without a class action. Again, we disposed of a similar

argument in Cruz. We acknowledged that the plaintiffs in Cruz “presented a

factual record not present in Concepcion,” including affidavits from Florida

consumer law attorneys stating it would not be cost-effective to pursue the

plaintiffs’ claims against ATTM except on a class-wide basis and statistical

evidence about the number of ATTM customers who arbitrated claims against it.12

648 F.3d at 1214. However, we rejected the plaintiffs’ argument because their

evidence only tended “to substantiat[e] the very public policy arguments that were

expressly rejected by the Supreme Court in Concepcion”:

      [On] the facts of this case, we believe that faithful adherence to
      Concepcion requires the rejection of the Plaintiffs’ argument. The
      Plaintiffs’ evidence goes only to substantiating the very public policy
      arguments that were expressly rejected by the Supreme Court in
      Concepcion—namely, that the class action waiver will be exculpatory,
      because most of these small-value claims will go undetected and
      unprosecuted. The Court observed that California’s Discover Bank rule
      too had “its origins in California’s unconscionability doctrine and
      California’s policy against exculpation.” Concepcion, 131 S.Ct. at 1746.
      Indeed, the Concepcion consumer-plaintiffs’ brief to the Supreme Court
      repeatedly emphasized that California’s rule was a “fact-specific”


      12
           Pendergast submits similar evidence in this case.

                                                 25
       inquiry that only screened out class action bans “in circumstances where
       they would . . . be exculpatory.”

Id. at 1214 (citations omitted).

       The reasoning of Cruz applies equally here. The Supreme Court in

Concepcion expressly rejected the notion that the state law should not be

preempted because the class action waiver would effectively shield the defendant

from liability. See Concepcion, 131 S. Ct. at 1753 (“The dissent claims that class

proceedings are necessary to prosecute small-dollar claims that might otherwise

slip through the legal system. But States cannot require a procedure that is

inconsistent with the FAA, even if it is desirable for other reasons.” (citation

omitted)). Pendergast’s attempts to distinguish Concepcion are unavailing.13

       For the reasons set forth above, we conclude that we need not reach the

questions of whether Florida law would invalidate the class action waiver in the

parties’ contract because, to the extent it does, it would be preempted by the FAA.

Under Concepcion, both the class action waiver and the arbitration clause must be

enforced according to their terms.

                                    V. CONCLUSION



       13
        We reject as meritless Pendergast’s remaining arguments that Sprint waived a federal
preemption argument and that the contract’s designation of the now-defunct National Arbitration
Forum as the arbitral forum was an integral component of the arbitration clause.

                                              26
      We affirm the district court’s order dismissing Pendergast’s complaint and

compelling arbitration.

      AFFIRMED.




                                       27